Citation Nr: 0506362	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  04-06 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for right eye traumatic 
chorioretinitis.   


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal.  The veteran, who had active service from May 1972 to 
July 1972, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed rating decision dated in September 1972 
denied service connection for right eye traumatic 
chorioretinitis.

3.  The evidence received since the September 1972 rating 
decision, by itself, or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1972 rating decision, which denied 
entitlement to service connection for right eye traumatic 
chorioretinitis, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2004).

2.  The evidence received subsequent to the RO's September 
1972 rating decision is not new and material, and the claim 
for service connection for right eye traumatic 
chorioretinitis is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and his representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decision as well as the Statement of the Case issued in 
conjunction with the veteran's appeal have notified him of 
the evidence considered, the pertinent laws and regulations, 
and the reasons why his claim was denied.  In addition, a 
letter dated July 2003 specifically informed the veteran of 
the VCAA and what the VA's and the veteran's responsibilities 
were under the VCAA, including the division of 
responsibilities in obtaining evidence.  The Board would also 
observe that the VCAA letter was provided to the veteran 
prior to the initial unfavorable decision in this case as 
required by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b).  
In addition to the above, in a decision promulgated on 
January 13, 2004, Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) indicated that four elements are required for 
proper VCAA notice: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  Here, as indicated 
in the discussion above, the RO clearly has met the first 
three of the four notice requirements in connection with the 
issue on appeal.  Likewise, the Board finds that the July 
2003 letter also satisfies the fourth element because the RO 
notified the veteran to submit any additional evidence he may 
have or know about, for VA's consideration in support of his 
claim on appeal.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Pelegrini, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as well as VA treatment 
records and private medical records identified by the 
veteran.  The veteran has not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  Simply put, the 
Board finds that disposition of the appellant's claim to 
reopen is appropriate.

The veteran essentially contends that his right eye disorder 
is related to his period of active service.  The veteran 
points out that he was examined and accepted for service and 
that shortly following entry into service he began 
experiencing headaches that were brought about by sunlight.  
He asserts that the sunlight affected his vision and that if 
his right eye disorder was not initially manifested during 
service, that it was aggravated during service.  

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
the case of a preexisting disorder, the veteran may be 
granted service connection if the condition was aggravated 
during active service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.306.  

The Board notes that the veteran's claim for service 
connection for a right eye disorder was previously considered 
and denied by the RO in a rating decision dated September 
1972.   In that decision, the RO reviewed the veteran's 
service medical record and noted that an examination 
conducted immediately after entering service showed a pre-
service right eye trauma diagnosed as traumatic 
chorioretinitis with defective vision.  The rating decision 
also noted that the veteran was discharged from service 
because of his right eye disorder after less than two months 
service.  The veteran was notified in a letter dated in 
September 1972 that his right eye disorder existed prior to 
service and that there was no evidence that the right eye 
disorder was aggravated during service.  The September 1972 
letter also informed the veteran of his appellate rights, but 
he did not appeal this decision.  That decision is now final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In June 2003, the veteran requested that his claim for a 
right eye disorder be reopened because it was giving him 
headaches.  As a general rule, a claim shall be reopened and 
reviewed if new and material evidence is presented or secured 
with respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and 
material."  The Board acknowledges that there has been a 
regulatory change in the definition of new and material 
evidence that is applicable to all claims filed on or after 
August 29, 2001, such as the instant case.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  
Under the version of 38 C.F.R. § 3.156(a) applicable in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

The evidence associated with the claims file since the 
September 1972 rating decision consists of later dated 
private and VA medical records as well as statements from the 
veteran submitted in connection with his current claim.

The private medical record dated in October 1972 documents 
that the veteran was seen for poor vision which he had since 
a furnace blew up in his face two years earlier.  The veteran 
was diagnosed with amblyopia secondary to retinal scarring 
compatible with trauma from an incinerator explosion.  The 
examiner further noted that no therapy would improve the 
visual acuity of the right eye and that glasses were not 
necessary at that time.  

A VA treatment record dated in July 2003 indicated that the 
veteran was seen for blurred vision.  The examiner noted the 
history of blurred vision with distance and while reading 
that had worsened over the past six months.  An inspection of 
the conjunctivae and eyelids revealed no acute abnormality.  
The diagnosis was blurred vision.  The veteran was seen again 
by a VA examiner in August 2003 with complaints of poor 
vision that had worsened in the past two years.  The examiner 
indicated that the veteran had a history of an explosion to 
the face twenty years before the examination that involved 
the front of the right eye.   There was no surgery and no 
glaucoma.  The assessment included visual disturbance with no 
improvement with refraction that did not seem to be acute.  
The examiner also assessed cataracts in each eye that were 
not visually significant, as well as hypertensive retinopathy 
requiring strict blood pressure control.  

In a private medical record dated in November 2003 the 
examiner diagnosed the veteran with a right eye chorioretinal 
scar and noted that the veteran might be able to work, but 
with limitations in his usual job as well as in any job.  

The veteran also submitted a statement with his Substantive 
Appeal in which he stated that was accepted for service and 
began having headaches after he entered service.  He believed 
that the headaches were caused by sunlight and that the 
sunlight affected his vision.  He stated that his eye was 
aggravated by the sunlight he was exposed to during service.

The Board has reviewed the evidence associated with the 
claims file, and while the evidence associated with the 
claims file subsequent to the September 1972 rating decision 
is new, in that it was not previously of record, it is not 
material evidence.  The September 1972 rating decision denied 
the veteran's claim for service connection on the basis that 
the evidence showed he had a right eye disorder that 
preexisted his entry into service and because the evidence 
did not show the preexisting right eye disorder was 
aggravated during service.  The addition evidence is not 
"material" because the additional evidence fails to 
demonstrate either that the veteran did not have a 
preexisting right eye disorder, or that the veteran's 
preexisting right eye disorder was aggravated during service.  
The additional medical evidence does no more than show 
treatment for the veteran's right eye following service and 
that evidence in no way suggests that the veteran did not 
actually have a right eye disorder that preexisted service or 
that the preexisting right eye disorder was aggravated during 
service.

As for the veteran's statements submitted in connection with 
his current claim, they are not new and material.  The 
factual questions of whether or not the veteran had a 
preexisting right eye disorder, and whether or not the 
preexisting right eye disorder was aggravated during service 
are medical questions that require medical expertise to 
answer.  Although the Board does not doubt the veteran's 
belief that his right eye disorder either had its onset 
during service or was aggravated during service, the veteran 
is not a medical professional competent to render an opinion 
on matters of a medical diagnosis or etiology, or the 
severity of a disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Therefore, the Board concludes that new and material evidence 
has not been submitted to reopen the previously denied claim.  
The additional evidence received since the September 1972 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that there is no basis to reopen 
the claim for service connection for a right eye disorder, 
and service connection remains denied.




ORDER

New and material evidence not having been submitted to reopen 
to a claim for service connection for right eye traumatic 
chorioretinitis, service connection for right eye traumatic 
chorioretinitis remains denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


